IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
           NOS. AP-76,010, AP-76,011, AP-76,012, AP-76,013 & AP-76,014



                EX PARTE STEVEN CHARLES PHILLIPS, Applicant



           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. F82-77700-Q; F82-77162-Q; F82-79140-Q; F82-86866-Q
       IN THE 204 TH DISTRICT COURT FROM DALLAS COUNTY AND
       CAUSE NO. F82-77161-M IN THE 194 TH DISTRICT COURT FROM
                             DALLAS COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

aggravated sexual abuse causes, sentenced to forty and thirty years’ imprisonment, indecency with

a child, sentenced to ten years’ imprisonment, burglary of a habitation, sentenced to thirty years’

imprisonment, and aggravated rape, sentenced to ten years’ imprisonment. The Fifth Court of

Appeals affirmed his convictions for one of the aggravated sexual abuse cases and the burglary of
a habitation. Phillips v. State, No. 05-83-1058-CR (Tex. App.–Dallas, delivered October 26, 1984)

and Phillips v. State, No. 05-82-01260-CR (Tex. App.–Dallas, delivered January 4, 1984). Applicant

pleaded guilty to the other causes and no appeal was taken from those.

       Applicant contends that he has newly discovered evidence that he is actually innocent of

these offenses. The trial court has determined that no rational jury would have convicted Applicant

in light of the new evidence, which was previously unavailable to Applicant. The evidence, obtained

pursuant to post-conviction DNA testing and investigation, indicates that it was another individual,

and not Applicant, who committed at least one of these offenses. Applicant is entitled to relief. Ex

parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).

       Relief is granted. The judgments in Cause Nos. F82-77700-Q; F82-77162-Q; F82-79140-Q

and F82-86866-Q in the 204th District Court of Dallas County and Cause No. F82-77161-M in the

194th District Court of Dallas County are set aside, and Applicant is remanded to the custody of the

Sheriff of Dallas County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: October 1, 2008
Do Not Publish